DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).  Claim 15 depends from dependent claim 3 and is separated by multiple claims that do not also depend from said dependent claim. 

Claim Rejections - 35 USC § 112
The term "substantially hoof shaped" in claims 2 and 14 is a relative term which renders the claim indefinite.  The term "substantially hoof shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hooves come in many shapes depending on the animal, therefore the shape of the sheet is unclear. Additionally, it is unclear as to how close to . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-15, and 17-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilghman (US 8664466).
Regarding claim 1, Tilghman discloses a protective cover (10) for an animal hoof, the protective cover (10) comprising:
a sheet (12) having a first side (18), a second side (24), and an exterior edge (outside limit of (12)) surrounding an interior area (30) of the sheet (12);
wherein the exterior edge includes a plurality of slits (the space between 28a, 28b, 28c, 28d, 28e) extending from the exterior edge to the interior area of the sheet, 
the first side having an adhesive material (18); and 
the second side having a textured surface (24).
Regarding claims 2 and 14, Tilghman discloses the protective cover according to claim 1, wherein the sheet is substantially hoof shaped (col. 3, lines 18-22) (As mentioned above, hooves come in many shapes depending on the animal, therefore it is unclear the shape of the sheet. Further, it is unclear how close to hoof shape is “substantially hoof shape”. As best understood it is examined as a shape configured to cover at least a bottom of a hoof). 
Regarding claim 3, Tilghman discloses the protective cover according to claim 1, wherein the first side (18) includes a film (26) covering the adhesive material (18).
Regarding claims 4 and 15, Tilghman discloses the protective cover according to claim 1, wherein the film (26) is removably attachable to the adhesive material (18) (see col. 3, lines 13-14).  
Regarding claim 6, Tilghman discloses the protective cover according to claim 1, wherein the second side is a water-resistant material (col. 2, lines 35-46). 
Regarding claims 7 and 17, Tilghman discloses the protective cover according to claim 1, wherein the portion of the sheet between each of the plurality of slits (lobes 28a, 28b, 28c, 28d, 28e; Fig. 4) is foldable to substantially cover a surface of the animal hoof (see col. 4, lines 8-11 lobes “are folded about proximate portions of wall 44 of the hoof 40 and secured to the wall 44 of the hoof by the adhesive of the tape material 18”).
Regarding claim 8, Tilghman discloses the protective cover according to claim 1, wherein the sheet is removably attachable to the animal hoof (see col. 2, lines 61-65).  
Regarding claims 9 and 18, Tilghman discloses the protective cover according to claim 1, wherein the protective cover is configured to secure medicine to a surface of the animal hoof (col. 4, lines 1-7).
Regarding claims 11 and 19, Tilghman discloses the protective cover according to claim 1, wherein each of the plurality of slits is substantially wedge-shaped (see spaces in between lobes (28a, 28b, 28c, 28d, 28e) in Fig. 4). 
Regarding claim 12, Tilghman discloses a method (col. 3, lines 66 – col. 4, line 35; Fig. 5-9) for applying a protective cover (10) to an animal hoof (40) comprising:
providing the protective cover (10), the protective cover (10) including a sheet (12) having a first side with an adhesive material (18) and a film (26) covering the adhesive material (18), a second side with a textured surface (24), and an exterior edge (outside limit of (12)) surrounding an interior area (30) of the sheet (12), and the exterior edge having a plurality of slits (the space between 28a, 28b, 28c, 28d, 28e) extending from the exterior edge to the interior area of the sheet and a portion of the sheet between each of the plurality of slits (28a, 28b, 28c, 28d, 28e; Fig. 4);
removing the film (26) from the adhesive material (18) (see col. 3, lines 13-14);
applying the first side having the adhesive material to a center of a bottom of the animal hoof (see col. 4, lines 1-4; Fig. 4);
folding the portion of the sheet between each of the plurality of slits (col. 4, lines 8-17);
pressing the sheet against the animal hoof (col. 4, lines 8-17). 
Regarding claims 13 and 20, Tilghman discloses the method according to claim 12, further comprising overlapping the portion of the sheet between each of the plurality of slits (col. 4, lines 22-25; Figs. 8 and 9). 
Claims 1, 2, and 14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (US 6122901), hereafter Schultz.
Regarding claim 1, Schultz discloses a protective cover (20) for an animal hoof, the protective cover (20) comprising: a sheet having a first side, a second side, and an exterior edge (24) surrounding an interior area of the sheet (see Fig. 2); wherein the exterior edge (24) includes a plurality of slits (the space between tabs (30)) extending from the exterior edge to the interior area of the sheet, and a portion of the sheet between each of the plurality of slits (30; the first side having an adhesive material (42); and the second side having a textured surface (col. 4, lines 31-36 and 53-54); 
Regarding claims 2 and 14, Schultz discloses the protective cover according to claim 1, wherein the sheet is substantially hoof shaped (col. 2, lines 64-65) (As mentioned above, hooves come in many shapes depending on the animal, therefore it is unclear the shape of the sheet. Further, it is unclear how close to hoof shape is “substantially hoof shape”. As best understood it is examined as a shape configured to cover at least a bottom of a hoof).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tilghman.
Regarding claim 10, Tilghman discloses the protective cover according to claim 1 as discussed above. 
The embodiment of Fig. 4 in Tilghman does not explicitly disclose the limitation that the sheet includes an elastic material. However, the embodiment shown in Figs. 11 and 12 and discussed in col. 5, lines 36-40 discloses the sheet may include an elastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fig. 4 embodiment of the protective cover Tilghman to include an elastic material as taught by the Fig. 11 embodiment of Tilghman to provide additional medication to the animal hoof. 
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tilghman in view of Schultz.  
Regarding claims 5 and 16, Tilghman discloses an improved abrasion resistant tape structure, but does not explicitly disclose wherein the second side is a non-slip material. 
Schultz teaches the importance of a non-slip material for the underside of a hoof (col. 4, lines 50-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hoof bandage of Tilghman with a non-slip material for the second side of the sheet as taught by Schultz in order to avoid injury due to slipping hooves (col. 4, lines 50-54).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Swearingen (US20130219838) teaches a hoof sock bandage with elastic, water resistant sock material and a sole portion coated with a resilient, puncture resistant material. LeCompte (US 7818952) teaches an elastic hoof enveloping casing. Voland (US 4503914) teaches a flexible and elastic housing material with rigid outer cover. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLY W. LYNCH/Examiner, Art Unit 4174                               

/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4174